                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

GREGORY L. GILL, #188858                                                                 PETITIONER

VERSUS                                                CIVIL ACTION NO. 1:19-cv-716-HSO-RHW

MISSISSIPPI STATE PENITENTIARY                                                         RESPONDENT

                                              ORDER

      Upon consideration of the petition for habeas corpus relief filed by Petitioner in the above

entitled action, the Court finds that even though Petitioner attached his Certificate of Inmate

Account, see Pet. [1] at 16, to his petition, Petitioner failed to file an application to proceed without

prepaying fees or costs, or pay the $5.00 filing fee. Accordingly, it is hereby

      ORDERED:

      1. That on or before November 20, 2019, Petitioner shall complete and file the attached

application OR pay the $5.00 filing fee. If Petitioner or someone on behalf of Petitioner submits

the $5.00 filing fee, there must be a written explanation that the money is being submitted as

payment of the filing fee in Civil Action Number 1:19-cv-716-HSO-RHW on behalf of Petitioner

Gregory L. Gill.

      2. The Clerk shall mail the attached in forma pauperis application to Petitioner at his last

known address.

       Failure to advise the Court of a change of address or failure to comply with any order of

the Court will be deemed as a purposeful delay and contumacious act by Petitioner and may result

in the denial of in forma pauperis status.

      THIS, the 21st day of October, 2019.



                                      s/ Robert H. Walker
                                      UNITED STATES MAGISTRATE JUDGE
